Case: 19-20141      Document: 00515409978         Page: 1    Date Filed: 05/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-20141                               May 8, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
LEWIS WHITMIRE,

                                                 Plaintiff-Appellant

v.

D. BOOKER, Assistant Warden; R. FERGUSON, Chief of Classification; ERIC
KELLEY,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:19-CV-265


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Lewis Whitmire, Texas prisoner # 1778929, appeals the denial of a
motion for the appointment of counsel in a 42 U.S.C. § 1983 proceeding. The
interlocutory order at issue is not an appealable order. See Williams v. Catoe,
946 F.3d 278, 279-81 (5th Cir. 2020) (en banc); Askanase v. Livingwell, Inc.,
981 F.2d 807, 809-10 (5th Cir. 1993).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
   Case: 19-20141   Document: 00515409978     Page: 2   Date Filed: 05/08/2020


                               No. 19-20141

     Accordingly, we DISMISS Whitmire’s appeal for lack of jurisdiction. Any
pending motions are DENIED as moot.




                                    2